In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-12-00026-CV
        ______________________________



                IN RE:
   CRAWFORD FAMILY FARM PARTNERSHIP




          Original Mandamus Proceeding




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Crawford Family Farm Partnership (Crawford) has filed a petition for writ of mandamus in

which it seeks to convince this Court to order the trial court to set aside its denial of Crawford’s

requested injunctive relief—and also to grant temporary injunctive relief—pending the outcome of

the condemnation case against Crawford filed by TransCanada Keystone Pipeline. Crawford’s

filing reached this Court late Friday afternoon and requested emergency relief, which we chose to

grant only in an abundance of caution to preserve our jurisdiction, and which, given time to

review, we conclude should be dissolved in our disposition of this mandamus.

       We grant the extraordinary relief of mandamus only when the trial court has clearly abused

its discretion and the relator lacks an adequate appellate remedy. In re Team Rocket, L.P., 256
S.W.3d 257 (Tex. 2008). In this case, the order at bar is one refusing a temporary injunction.

Such an order is explicitly appealable. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West

Supp. 2011). The remedy of mandamus is therefore not available.

       Crawford’s petition asks this Court that, if we find we cannot consider the mandamus

request, we refile the case as a direct interlocutory appeal. The jurisdiction of a court of appeals is

invoked by timely filing documents showing a bona fide intent to appeal. See Verburgt v.

Dorner, 959 S.W.2d 615, 616 (Tex. 1997). In an accelerated appeal, the notice of appeal must be

filed within twenty days after the judgment is signed. TEX. R. APP. P. 26.1(b). The document

thus indicates the clear desire to bring an appeal required of an effective notice of appeal, and we



                                                  2
will so treat it.

            We deny the petition for writ of mandamus and withdraw our order granting emergency

relief issued in connection with the petition. 1 By separate order dated this date, we refile

Crawford’s filing as an interlocutory appeal and make further orders relative to that appeal.




                                                             Josh R. Morriss, III
                                                             Chief Justice

Date Submitted:              March 8, 2012
Date Decided:                March 8, 2012




1
    TEX. R. APP. P. 52.10.

                                                 3